Blodgett, J.,
(orally.) This is an attachment suit, the plaintiffs being citizens of Illinois, and the defendants citizens of Connecticut. The suit was commenced against the defendant as a non-resident of this state, under the attachment laws of Illinois; an attachment wuit issued and served by summoning certain persons as garnishees. One Merwin intervenes, and claims to be the owner of, and entitled to, the proceeds of the indebtedness garnished, on the ground that he is the voluntary as-signee of Wheeler & Co., the attachment debtors, who reside and do business in the state of Connecticut. Wheeler & Co. made a voluntary assignment, under which Merwin is the acting assignee, for the benefit of their creditors, and Merwin sets up a superior right and claim as such assignee to the assets attached.
I am satisfied that the law in this case was properly stated by the supreme court of Illinois in Heyer v. Alexander, 108 Ill. 385, where it is stated, in substance, as the true rule, that a voluntary assignee under the laws of another state will not be allowed to take the property of the assignor found in this state, as against a creditor of the assignor resident in this state who has brought an attachment for the purpose of reaching the assets of such non-resident debtor. In other words, that each state, being a separate and independent sovereignty, will see to it that its own citizens are protected in the collection of their debts against non-resident debtors, so far as the assets of such debtors are within the jurisdiction of the state. There have been some later decisions by the supreme court of Illinois, but I do not think they disturb the principle upon which Heyer v. Alexander was decided.
The demurrer to the interpleader is sustained, and the interpleader dismissed.